Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claim 15 under 35 U.S.C. § 112(b), as set forth at pp. 4-7 of the previous Office Action, is withdrawn in view of the amendment of claim 15 to recite that the substrate includes a non-porous material, which resolves the previous indefiniteness of the claim.  
The rejection of claims 1-5, 7-13, 15 and 20 on the ground of non-statutory double patenting over claims 15-17, 19 and 23-24 of U.S. Patent No. 8808687 in view of Leng et al., US2005/0214345 (Cite 86, IDS, 1/23/2019), as set forth at pp. 7-11 of the previous Office Action, is moot regarding claims 2, 7, 13 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the filing (3/23/2021) and approval of a terminal disclaimer over U.S. Patent No. 8808687.  
The rejection of claims 1-2, 4-5, 7-14 and 20 on the ground of non-statutory double patenting over claims 1, 4, 10, 12 and 20 of U.S. Patent No. 10188769 in view of Leng et al., US2005/0214345 (Cite 86, IDS, 1/23/2019), as set forth at pp. 11-14 of the previous Office Action, is withdrawn in view of the filing (6/30/2021) and approval of a terminal disclaimer over U.S. Patent No. 10188769.  
The rejection of claims 1-15 and 20 under 35 U.S.C. § 103(a) over Leng et al., US2005/0214345 (Cite 86, IDS, 1/23/2019; herein “Leng”) in view of Chang et al., 2007 withdrawn regarding the remaining claims in view of the amendment of the claims.  Specifically, Leng does not teach, suggest or imply that the large pits on the basal side of their substrate are in a periodic pattern or that the base of the pits comprise a thin layer with a thickness of 0.1 – 5 microns.  Hence, the amended claims are novel and non-obvious over Leng in view of Chang and Chow.  Thorough searching of the amended claims demonstrates that the amended claims are novel and non-obvious over the prior art and are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-6, 8-12, 14-15 and 20-26 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                             


/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651